Citation Nr: 1725869	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea syndromes, to include obstructive sleep apnea (OSA) and upper airway resistance syndrome (UARS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2008 to October 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  During the pendency of this appeal, the Veteran moved and jurisdiction transferred to the RO in San Diego, California.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The record indicates that there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, that a potential diagnosis occurred during active duty service, that the Veteran's symptoms may be associated with his service, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is necessary to diagnose any current sleep apnea syndrome, and to determine if any such disorder is related to the Veteran's military service.

Further, at the Veteran's November 2016 Board hearing, he requested for the record to be held open for an additional 90 days so that he could schedule an appointment in order to obtain an examination on his own, which was granted.  The Veteran's representative filed for an additional 30 day extension to hold the file open in February 2017, indicating that the Veteran was unable to schedule an examination until March 10, 2017.  Although the February 2017 request for an extension was never ruled on, over 30 days passed since the request was made and further consideration is therefore unnecessary.  However, the claims file does not indicate that VA received any medical records associated with the Veteran's March 2017 examination appointment.  Records related to the examination are potentially relevant to the claim at issue herein, and the AOJ should have the Veteran submit the necessary authorizations required to obtain any such records.

The Veteran also indicated at his November 2016 hearing that he has received VA treatment regarding the issue being decided herein in addition to that currently documented in the claims file, and updated VA treatment records should be obtained.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the current issue, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from May 2012 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records, to include those associated with his March 2017 examination.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed sleep apnea syndrome, to include OSA and UARS.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., 50% or greater) that any diagnosed sleep apnea syndrome is related to the Veteran's military service and/or is caused or aggravated by a service-connected disability.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




